DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,5-14 ,17-23, 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam to (US20180192383) in view of Abdoli to (US20190150121)
Regarding claims 1,13,22,29 Nam teaches method of wireless communication by a user equipment (UE), the method comprising: receiving a master information block (MIB) and a synchronization signal (SS) block in a physical broadcast channel (PBCH), ([00164] discloses the UE receives, from a BS, a SS/PBCH block comprising a PBCH that carries a MIB including an SIB1 CORESET configuration. In step 1205, the SIB1 CORESET configuration comprises a frequency location, a number of RBs comprising an SIB1 CORESET associated with the SS/PBCH block, and information of time domain resources of the SIB1 CORESET ) the MIB indicating an allocation associated with a control resource set (CORESET); ([00158] discloses the frequency domain mapping of MIB configured CORESETs and RMSI PDSCH, numerology of RMSI, and multiplexing scheme of CORESET/PDSCH and SS blocks are determined) receiving remaining minimum system information (RMSI) configuration information carried in the CORESET based on the allocation associated with the CORESET; ([0098] discloses  The RMSI resource configuration comprises an RMSI burst size, i.e., number of consecutive slots or mini-slots (or CORESETs (control resource sets) and PDSCHs for RMSI) allocated for the RMSI transmission) 
Nam does not explicitly teach determining a position associated with a downlink data channel based on a first value indicated by one of the MIB or the SS block in the PBCH and based on a second value indicated by the RMSI configuration information; and receiving data carried on the downlink data channel based on the position associated with the downlink data channel
However, Abdoli teaches determining a position associated with a downlink data channel based on a first value indicated by one of the MIB or the SS block in the PBCH and based on a second value indicated by the RMSI configuration information; ([0086] Discloses The RMSI configuration information may define an RMSI control resource set (CORESET) having a frequency bandwidth within which RMSI and a physical downlink control channel (PDCCH) scheduling RMSI will be contained… the value of y may be dependent on an RMSI transmit time interval (TTI). After an ED has received the CORESET configuration via PBCH, the ED monitors, in accordance with the monitoring window, for PDCCH scheduling RMSI within the CORESET)and receiving data carried on the downlink data channel based on the position associated with the downlink data channel([0086] After receiving the NR -MIB, the ED may configure PDCCH and PDSCH to receive the RMSI)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Nam include determining a position associated with a downlink data channel based on a first value indicated by one of the MIB or the SS block in the PBCH and based on a second value indicated by the RMSI configuration information; and receiving data carried on the downlink data channel based on the position associated with the downlink data channel, as suggested by Abdoli. This modification would benefit the system to reduce system overhead.Regarding claims 2,14,23 the combination of Nam and Abdoli teaches wherein the downlink data channel comprises a physical downlink shared channel (PDSCH), and wherein the received data comprises RMSI(Abdoli [0086] After receiving the NR -MIB, the ED may configure PDCCH and PDSCH to receive the RMSI).
Regarding claims 5,18,25 the combination of Nam and Abdoli teaches wherein the first value comprises one of: a multiplexing pattern, a symbol index for a search space set, a number of symbols associated with the CORESET, a number of search space sets per slot, a minimum (Abdoli [0093] Frequency location/position (frequency offset relative to SSB/PBCH block, e.g., CORESET frequency location 204) [0094] A set of OFDM symbol indices in a slot corresponding to a CORESET (e.g. starting symbol 212 and number of symbols 214) [0095] CORESET transmission periodicity (e.g., CORESET monitoring period 218) [0096] Note that this CORESET may also carry control scheduling for other channels [0097] RMSI timing configuration (including CORESET monitoring window size 216)).Regarding claims 6,26 the combination of Nam and Abdoli teaches The method of claim 5, wherein the determining the position associated with the downlink data channel comprises: determining, based on the MIB in the PBCH, at least one of the multiplexing pattern, the symbol index for the search space set, the number of symbols associated with the CORESET, or the number of search space sets per slot, (Abdoli [0093] Frequency location/position (frequency offset relative to SSB/PBCH block, e.g., CORESET frequency location 204) [0094] A set of OFDM symbol indices in a slot corresponding to a CORESET (e.g. starting symbol 212 and number of symbols 214) ) wherein the first value is based on the at least one of the multiplexing pattern, the symbol index for the search space set, the number of symbols associated with the CORESET, or the number of search space sets per slot(Abdoli [0097] RMSI timing configuration (including CORESET monitoring window size 216))..Regarding claims 7,27 the combination of Nam and Abdoli teaches The method of claim 5, wherein the determining the position associated with the downlink data channel comprises: detecting at least one of the minimum system bandwidth or the SS block index based on the one  (Abdoli [0099] In the CORESET time-frequency configuration table 200 shown in FIG. 2, the frequency location of the CORESET (i.e., CORESET frequency location 204) is represented by an explicit offset to the lowest PRB of SSB) wherein the first value is based on the at least one of the minimum system bandwidth or the SS block index(Abdoli [00136] discloses , a base station broadcasts a SSB that includes information indicating a CORESET configuration index)Regarding claims 8,19,28 Nam teaches wherein the determining the position associated with the downlink data channel comprises: decoding the RMSI configuration information based on a radio network temporary identifier (RNTI) associated with the UE, wherein the second value is based on the decoded RMSI configuration information([0124] If the UE is indicated/configured to search for RMSI PDCCH, the cyclic redundancy check (CRC) which is associated with the scheduling downlink control information (DCI) may be scrambled with a specific RMSI-RNTI).Regarding claims 9, 20 Nam teaches wherein the RNTI comprises one of a cell RNTI (C-RNTI), a temporary C-RNTI (TC-RNTI), a random access RNTI (RA-RNTI), a system information RNTI (SI-RNTI), or a paging RNTI (P-RNTI)([0124] discloses scrambled with a specific RMSI-RNTI.Regarding claims 10, Nam teaches wherein the position of the downlink data channel is indicated by an entry in a table, and the entry in the table corresponds with the first value and the second value(page 9, table 1, page 10 , table 2, page 11 table 3).Regarding claims 11,17 the combination of Nam and Abdoli teaches The method of claim 10, further comprising: receiving the table via radio resource control (RRC) signaling(Abdoli [0087] discloses the ED is explicitly (re)configured with bandwidth part(s) during or after RRC connection is established as part of the initial access procedure. A BWP consists of a specific number of contiguous physical resource blocks (PRBs) with a specific numerology and at a specific frequency location).Regarding claims 12,21 the combination of Nam and Abdoli teaches wherein the position associated with the downlink data channel comprises at least one of a starting symbol and a number of consecutive symbols associated with the data carried on the downlink data channel, or a start and length indicator value (SLIV) that is based on the starting symbol and the number of consecutive symbols associated with the data carried on the downlink data channel (Abdoli [0093] Frequency location/position (frequency offset relative to SSB/PBCH block, e.g., CORESET frequency location 204) [0094] A set of OFDM symbol indices in a slot corresponding to a CORESET (e.g. starting symbol 212 and number of symbols 214) ).

Claim 3-4,15,16,24,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam to (US20180192383) in view of Abdoli to (US20190150121) further in view of Yi to ( WO2019/050379A1)
Regarding claims 3, 15,24,30 the combination of Nam and Abdoli does not explicitly teach wherein the RMSI configuration information is included in a payload of downlink control information (DCI)

However, Yi teaches wherein the RMSI configuration information is included in a payload of downlink control information (DCI)(page 34, DCI configured with RMSI information)
Regarding claims 4,16 the combination of Nam and Abdoli and Yi teaches wherein the DCI is Format 1_0(Yi, page 34 discloses DCI format).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461